 

Exhibit 10.1

FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Fifth Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of January 23, 2007, by and between COMERICA
BANK (“Bank”) and WJ COMMUNICATIONS, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of September 23, 2003, as amended from time to time
including by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of June 13, 2005, that certain Second Amendment to
Amended and Restated Loan and Security Agreement dated as of July 12, 2005, that
certain Third Amendment to Amended and Restated Loan and Security Agreement
dated as of September 28, 2005, that certain Fourth Amendment to Amended and
Restated Loan and Security Agreement dated as of December 27, 2005 and that
certain bi-lateral extension letter dated as of December 31, 2006 (the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.             The following defined terms in Section 1.1 of the Agreement
hereby are added, amended or restated as follows:

“Consolidated Net Income (or Deficit)” means the consolidated net income (or
deficit) of any Person and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP, after
eliminating therefrom all extraordinary nonrecurring items of income.

“Consolidated Total Interest Expense” means with respect to any Person for any
period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Consolidated Net Income of the Borrower and its Subsidiaries for such fiscal
period, plus (b) in each case to the extent deducted in the calculation of the
Borrower’s Consolidated Net Income and without duplication, (i) depreciation and
amortization for such period, plus (ii) income tax expense for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
plus (iv) non-cash expense associated with granting stock options, and minus, to
the extent added in computing Consolidated Net Income, and without duplication,
all extraordinary and non-recurring revenue and gains (including income tax
benefits) for such period, all as determined in accordance with GAAP

“Revolving Maturity Date” means June 30, 2008.

2.             Section 2.1.1(c) of the Agreement is hereby amended and restated
in its entirety to read as follows:

“Prime Rate Advances.  Each Prime Rate Advance shall be in an amount of not less
than Five Hundred Thousand Dollars ($500,000). The outstanding principal balance
of each Prime Rate Advance shall bear interest until principal is due (computed
daily on the basis of a 360 day year and actual days elapsed), at a floating
rate per annum equal to one quarter of one percent (0.25%) below the Prime Rate.
Borrower shall pay the entire outstanding principal amount of each Prime Rate
Advance on the Revolving Maturity Date.”

3.             Section 6.3(d) of the Agreement is hereby amended and restated in
its entirety to read as follows:


--------------------------------------------------------------------------------


 

(d) within ninety (90) days after the end of Borrower’s fiscal year, a report
signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of any
material Patents, Copyrights or Trademarks and the status of any outstanding
applications or registrations, as well as any material change in Borrower’s
intellectual property, including but not limited to any subsequent ownership
right of Borrower in or to any material Trademark, Patent or Copyright not
specified in Exhibits A, B, and C of the Intellectual Property Security
Agreement delivered to Bank by Borrower in connection with this Agreement

4.             Section 6.7 of the Agreement is hereby amended and restated in
its entirety to read as follows:

“Tangible Net Worth.  Borrower shall maintain a Tangible Net Worth of Not Less
than Twelve Million Dollars ($12,000,000) plus an amount equal to fifty percent
(50%) of Borrower’s net income for each fiscal quarter, calculated in accordance
with GAAP, plus an amount equal to seventy-five percent (75%) of the proceeds
received after December 22, 2005 from the sale or issuance by Borrower of its
equity securities or Subordinated Debt.”

5.             Section 6.8 of the Agreement is hereby amended and restated in
its entirety to read as follows:

“Domestic Cash Balance.  At all times prior to Borrower achieving two
consecutive quarters of positive EBITDA, the aggregate balance of Borrower’s
unrestricted cash and cash equivalents located in the United States minus the
aggregate balance of all Indebtedness (including without limitation any issued
and drawn Letters of Credit and other Contingent Obligations) owing from
Borrower to Bank, shall be at least Twelve Million Dollars ($12,000,000) at all
times.”

6.             Exhibit C to the Agreement is hereby replaced with Exhibit C
attached hereto.

7.             Bank hereby waives Borrower’s failure to deliver its quarterly
compliance certificate in accordance with Section 6.3 of the Agreement for the
fiscal quarter ending September 30, 2006.

8.             No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

9.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

10.           Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

11.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

(a)           this Amendment, duly executed by Borrower;

(b)           a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

(c)           all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and

(d)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

12.           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

WJ COMMUNICATIONS, INC.

 

 

 

 

 

By: /s/ R. Gregory Miller

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By: /s/ Guy Simpson

 

 

 

Title: Vice President

 


--------------------------------------------------------------------------------